Citation Nr: 0210555	
Decision Date: 08/27/02    Archive Date: 09/05/02

DOCKET NO.  00-00 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for sleep apnea.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active air service from June 1969 to August 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1999 rating decision of the Muskogee, 
Oklahoma, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied service connection for sleep apnea.  

In his January 2000 substantive appeal, the veteran requested 
that he be scheduled for a personal hearing before a Member 
of the Board at the RO.  However, in a response received in 
February 2000, the veteran indicated that he wished to be 
scheduled for a personal hearing before a hearing officer at 
the RO instead.  This hearing was held in March 2000.  

The Board notes that in March 2001, the veteran filed claims 
for increased ratings for his service-connected left ear 
hearing loss, hemorrhoids, low back disability, and left 
shoulder disability.  These issues have not been adjudicated 
by the RO and have not been certified for appellate review.  
They are referred to the RO for appropriate development.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duties to inform and assist have been met. 

2.  The veteran was not diagnosed with sleep apnea in 
service.  

3.  The preponderance of the evidence shows that the 
veteran's current sleep apnea was not manifested in service, 
and is not otherwise related to his service.  



CONCLUSION OF LAW

Sleep apnea was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board has given consideration to the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) , Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)).  This law eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. 
§ 5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claim is not final and remains pending.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].


Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The veteran was notified of the relevant law and regulations, 
the reasons and bases for the VA decision, and of the types 
of evidence that could be submitted by him in support of his 
claim, by correspondence from the RO, by the May 1999 and 
June 1999 rating decisions, the October 1999 statement of the 
case (SOC), the April 2000 and October 2001 supplemental 
statements of the case (SSOC), and by letter communications 
with the veteran with correspondence copies to his 
representative.  In a February 2001 letter, the RO informed 
the veteran of the recent enactment of the VCAA.  In an 
October 2001 letter, the RO explained what evidence was 
necessary to establish service connection for a disability, 
and asked the veteran to submit the names of any additional 
treatment providers who might have evidence relevant to his 
claim.  He was also informed that VA would make reasonable 
efforts to get the identified evidence; however, it was his 
responsibility to make sure that the records were received by 
VA.  These notifications were not returned by the United 
States Postal Service as undeliverable, see Mindenhall v. 
Brown, 7 Vet. App. 271, 274 (1994) (citing Ashley v. 
Derwinski, 2 Vet. App. 62, 64-65 (1992) (discussing that the 
presumption of regularity of the administrative process 
applies to notices mailed by the VA)), and thus the Board 
concludes that the veteran, and his representative, have 
received these communications.  

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  The veteran's service medical records and 
post-service treatment records were associated with the file 
and he was afforded a VA examination in July 2000.  He 
presented testimony at a personal hearing before a hearing 
officer at the RO in March 2000.  There is no indication that 
there exists any evidence which has a bearing on this case 
that has not been obtained; and in a response dated in 
November 2001, the veteran stated that he did not have any 
additional medical evidence to submit with his claim.  The 
veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  

As noted above the VCAA has eliminated the well-grounded 
claim requirement, has expanded the duty of VA to notify the 
veteran and the representative, and has enhanced its duty to 
assist a veteran in developing the facts pertinent to the 
claim.  Since these legislative changes serve to eliminate 
the "gatekeeping" function in the VA claims process imposed 
by the standard for a well-grounded claim, see, e.g., 
Hensley v. West, 212 F.3d 1255, 1260 (Fed. Cir. 2000), the 
Board is of the opinion that the new legislative changes are 
more favorable to the veteran.  See Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991) [where the law or regulation 
governing the case changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
has been concluded, the version most favorable to the veteran 
will apply].  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
are effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in active military service.  
38 U.S.C.A. §§ 1110, 1131 (West Supp. 2001); 38 C.F.R. 
§ 3.303 (2001).  To establish service connection for a 
disability, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999).  Where the determinative issue involves a medical 
diagnosis, competent medical evidence is required.  This 
burden may not be met by lay testimony because lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

If a chronic disorder is shown in service or during an 
applicable presumptive period, subsequent manifestations of 
the same disorder at a later time, however remote, may be 
service connected unless clearly attributable to an 
intercurrent cause.  38 C.F.R. § 3.303(b) (2001).  However, 
continuity of symptoms is required where the disorder in 
service or during an applicable presumptive period is not 
chronic or where a chronicity diagnosis is questionable.  
Service connection also is appropriate for a disorder 
diagnosed after discharge when evidence establishes that the 
disorder was incurred in service.  38 C.F.R. § 3.303(d) 
(2001).  

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record on appeal.  38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 2001).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  See 38 U.S.C.A. § 5107 (West Supp. 
2001); 38 C.F.R. § 3.102 (2001).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.  The benefit-of-
the-doubt provision only applies, however, where there is an 
approximate balance of positive and negative evidence.  
Ferguson v. Principi, 273 F.3d 1072 (Fed.Cir. 2001).  

Service medical records do not show any treatment for, or a 
diagnosis of, sleep apnea.  Post-service medical records show 
that the veteran was first diagnosed with sleep apnea in 
1998, more than six years after his discharge from active 
duty.  Private treatment reports from J.R.H., Jr., MD (Dr. 
H.), dated in May 1998, indicate that the veteran underwent a 
sleep study and was subsequently diagnosed with sleep apnea.  

The veteran has asserted that he was treated for a myriad of 
complaints during service which were early manifestations of 
sleep apnea, a disorder that was not widely recognized during 
his period of service.  In support of his claim, he has 
submitted two letters from a private physician, H.C.P., MD 
(Dr. P.).  In his March 2000 statement, Dr. P. indicated that 
first saw the veteran in December 1999.  He presented with a 
long history of sleep apnea, snoring, and daytime somnolence.  
He had a long uvula, patulous soft palate, and hypertrophy of 
the inferior turbinates.  Dr. P. concluded that the veteran's 
sleep apnea had been present since the early 1980's.  

In a May 2000 follow-up statement, Dr. P. reiterated that the 
veteran had a long history of sleep apnea, snoring, and 
daytime somnolence which was substantiated with the 
documentation of his sleep study in May 1998.  He stated that 
"[i]t is my professional opinion that [the veteran's sleep 
apnea], which was not well known at the time of original 
symptoms, began and has continued from the early 1980's."  
He noted that at the time, there was no testing or 
documentation to accurately diagnose the disorder; however, 
with current testing, it was obvious that the disability had 
been present during the veteran's service.  

At a July 2000 VA examination, the veteran gave a history of 
a positive diagnosis of sleep apnea in 1998.  However, he 
believed that the condition began in 1991.  The VA examiner 
reviewed the veteran's file and concluded that the veteran's 
service medical records did not demonstrate the presence of 
symptoms that correlated with sleep apnea.  He noted that the 
veteran had been treated for otitis externa, otitis media, 
bronchitis, and an upper respiratory infection.  However, 
there were not any precise apneic symptoms to support a 
conclusion that he had sleep apnea in service.  The VA 
examiner noted that the veteran's private physician had 
stated that the sleep apnea was present since service.  
However, he did not find that there was sufficient 
documentation of symptoms of sleep apnea in the veteran's 
service medical records.  

In analyzing the merits of the claim, the Board finds that 
service connection for sleep apnea must be denied.  The law 
is clear that it is the Board's duty to assess the 
credibility and probative value of evidence, and provided 
that it offers an adequate statement of reasons or bases, the 
Board may favor one medical opinion over another.  Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); Wray v. Brown, 7 Vet. 
App. 488 (1995) (the Board may adopt a particular independent 
medical expert's opinion for its reasons and bases where the 
expert has fairly considered the material evidence of 
record).  The Board, of course, is not free to reject medical 
evidence on the basis of its own unsubstantiated medical 
conclusions.  Flash v. Brown, 8 Vet. App. 332. 229 (1995).  

In this regard, the Board finds that the evidence which 
weighs against the veteran's claim is more probative than 
that which supports the claim.  Specifically, the VA 
examiner's opinion was based on a complete review of the 
veteran's claims file.  He reviewed the veteran's service 
medical records and based his conclusion upon his finding 
that there was insufficient documentation of symptoms of 
sleep apnea in those records.  In contrast, Dr. P.'s opinion 
was based solely on the history provided by the veteran, and 
not a review of the clinical records.  The Court held that 
the value of a physician's statement is dependent, in part, 
upon the extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  Thus, a medical opinion is inadequate 
when it is unsupported by clinical evidence.  Black v. Brown, 
5 Vet. App. 177, 180 (1995).  See also, Kightly v. Brown, 6 
Vet. App. 200 (1994); Miller v. West, 11 Vet. App. 345, 348 
(1998) (medical opinions must be supported by clinical 
findings in the record and conclusions of medical 
professionals which are not accompanied by a factual 
predicate in the record are not probative medical opinions).  

For the foregoing reasons, the Board finds that the evidence 
does not show that the veteran's sleep apnea was present 
during service, and the preponderance of the evidence is 
against the veteran's claim that his sleep apnea is related 
to his active military service.  Alemany, supra.  Hence, the 
benefit-of-the-doubt provision does not apply.  Ferguson, 
supra.  Accordingly, the Board concludes that sleep apnea was 
not incurred in or aggravated by service, and the veteran's 
claim for service connection for this disability is denied.  


ORDER

Service connection for sleep apnea is denied.  



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

